       Case 2:19-cv-02104-SRB Document 9 Filed 04/27/20 Page 1 of 16



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Rebecca Loya,                             )    CV 19-02104-PHX-SRB (MHB)
                                               )
10              Petitioner,                    )    REPORT AND RECOMMENDATION
                                               )
11   vs.                                       )
                                               )
12   David Shinn, et al.,                      )
                                               )
13              Respondents.                   )
                                               )
14                                             )
15   TO THE HONORABLE SUSAN R. BOLTON, UNITED STATES DISTRICT COURT:
16          On March 29, 2019, Petitioner Rebecca Loya, who is confined in the Arizona State
17   Prison, Perryville - Santa Cruz Unit, Goodyear, Arizona, filed a pro se Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254 (hereinafter “habeas petition”) (Doc. 1). On
19   June 28, 2019, Respondents filed a Response (Doc. 8). Petitioner has not filed a Reply.
20                            STATE PROCEDURAL BACKGROUND
21          On August 5, 2011, Petitioner caused a car accident that resulted in the death of two
22   young children and the critical injury of their grandmother. Petitioner has never denied that
23   she was intoxicated at the time. Subsequently, she was charged by the La Paz County
24   Attorney’s Office with two counts of second degree murder, two counts of aggravated
25   assault, one count of driving while under the influence (“DUI”), and one count of extreme
26   DUI. She went to trial, and after eight days of testimony and argument, was convicted on
27   all charges. The Arizona Court of Appeals summarized the evidence presented at trial as
28   follows:
       Case 2:19-cv-02104-SRB Document 9 Filed 04/27/20 Page 2 of 16



 1          The evidence established that defendant, who by her own admission was tired
            and stressed, purchased alcohol and proceeded to consume it while planning
 2          to drive straight through from El Paso to her home in Newhall, California. In
            fact the evidence showed that defendant consumed enough alcohol that her
 3          BAC was more than two times the legal limit at the time of driving.
            Furthermore, despite the fact that she realized she had “gone off the road
 4          some,” the evidence was that defendant’s driving continued to be aggressive
            and dangerous to other drivers. Some of her surrounding drivers, who testified
 5          as eyewitnesses at trial, described her driving several miles before the collision
            as “erratic” and “dangerous” and testified that her driving “scared” them and
 6          struck them as “dangerous.” Defendant’s driving was sufficiently frightening
            to the drivers around her that several of the eyewitnesses called 911 multiple
 7          times to report it. Witnesses described defendant as repeatedly driving two
            and sometimes all four wheels of her Highlander over the fog line on the side
 8          of the highway, speeding up and slowing down constantly, and weaving in and
            out of traffic repeatedly at speeds of up to 80 m.p.h. in order to “fill in the
 9          hole” between cars and “improve her position.” Witnesses testified that
            defendant “consistently” passed too close to other vehicles, and one witness
10          described how he watched defendant overcorrect while passing a tractor trailer
            rig and almost collided with the truck’s rear tires in the process. Several
11          witnesses testified that, based on their observations of her driving, they knew
            defendant was going to either injure herself or someone else.
12
            Most telling, however, was the evidence that defendant actually pulled into a
13          rest area prior to the collision and could have chosen to stay there. Instead,
            according to defendant, after using the restroom and throwing out some empty
14          beer bottles, she resumed driving. Within minutes of leaving the rest area,
            defendant collided with the rear of the Quest at an estimated speed of impact
15          of between 84-91 m.p.h., without ever applying her brakes. The impact was
            sufficient to blow out all the windows in the Quest and to create a 42.48 inch
16          intrusion into the rear of the vehicle at the deepest part of the crush.
17   (Exh. Q at 3.)
18          Petitioner was ultimately sentenced to presumptive sentences of 16 years on the
19   murder charges, 7 and a half years on the assault charges, and 40 days on the DUI and
20   extreme DUI charges. All sentences were ordered to run concurrently. (Exhs. L, M.)
21          On January 2, 2014, Petitioner appealed her judgment and sentence to the Arizona
22   Court of Appeals. In her opening brief, she raised the following issues: (1) insufficient
23   evidence to support the second degree murder convictions, (2) cumulative prosecutorial
24   misconduct created fundamental error that deprived Petitioner of a fair trial, (3) the trial court
25   abused its discretion by imposing presumptive terms in the absence of any valid aggravating
26   circumstances, and in its determination that significant mitigation existed which it in turn
27   utilized among other factors as a basis for imposing concurrent sentences. (Exh. N.)
28

                                                   -2-
       Case 2:19-cv-02104-SRB Document 9 Filed 04/27/20 Page 3 of 16



 1          The Court of Appeals affirmed her convictions and sentence on June 24, 2014. (Exh.
 2   Q.) As to Petitioner’s claim regarding her second degree murder convictions, the court found
 3   that “substantial evidence supports the jury’s finding that, ‘under circumstances manifesting
 4   extreme indifference to human life,’ defendant engaged in conduct that created ‘a grave risk
 5   of death’ and thereby caused the death of the two young boys in the Nissan Quest,” enough
 6   evidence “to justify the jury’s finding of ‘extreme indifference’ required for second degree
 7   murder.” (Id. at 2-3.) As to Petitioner’s claim regarding prosecutorial misconduct, the court
 8   examined all of the purported offending comments, and concluded:
 9          While we find the type of comments made by the prosecutor here improper,
            we find that they did not rise to the level of reversible error. Based on our
10          review of the entire record, we conclude that defendant was not convicted on
            the basis of these comments and they did not deny her a fair trial. []
11
            Defendant nonetheless urges us to find that the cumulative effects of the
12          prosecutor’s improper conduct here was prejudicial error. Reversal on the
            basis of prosecutorial misconduct is only appropriate if the conduct is “ so
13          pronounced and persistent that it permeates the entire atmosphere of the trial”
            and makes the resultant conviction a denial of due process. [] Even if there was
14          no error or an error was harmless and did not, by itself, warrant reversal, an
            incident may still contribute to a finding of “persistent and pervasive
15          misconduct” if the cumulative effect of the incidents shows that the prosecutor
            “intentionally engaged in improper conduct and ‘did so with indifference, if
16          not a specific intent to prejudice the defendant.’” []
17          On this record, we do not find that the misconduct here so permeated the entire
            atmosphere of the trial with unfairness that it denied defendant of due process
18          or a fair trial. We do however caution the state that, in other circumstances
            where the evidence against a defendant is not as overwhelming as it was in this
19          case, our conclusion might not be the same. Because defendant has not
            established neither fundamental error or prejudice, reversal on the basis of the
20          misconduct in this case does not warrant reversal.[]
21   (Exh. Q at 8.)
22          The appellate court also rejected Petitioner’s claim relating to her sentence, finding
23   that “[c]ontrary to defendant’s contentions, the trial court clearly considered the mitigating
24   factors and clearly found that they were not sufficient to justify a sentence below the
25   presumptive.” (Exh. Q at 10.)
26          On March 3, 2015, Petitioner filed a pro se Petition for Post-Conviction Relief
27   (“PCR”), followed by a supplemental petition filed on June 1, 2015, by then-appointed
28   counsel. (Exhs. T-U.) In her PCR filings, Petitioner raised the following issues:

                                                 -3-
       Case 2:19-cv-02104-SRB Document 9 Filed 04/27/20 Page 4 of 16



 1   One: Ineffective Assistance of Trial Counsel:
 2          Petitioner’s counsel failed to:
 3          a) object to prosecutorial misconduct;
            b) move to preclude/object to admission of post-invocation statements;
 4          c) interview any witnesses except accident reconstruction expert;
            d) relate Petitioner’s mental state to her illnesses;
 5          e) discuss her fibromyalgia with an expert;
            f) call expert witnesses at sentencing;
 6          g) give opening statement at the beginning of the trial;
            h) make relevant or helpful comments in opening and closing statements;
 7          i) present emotional facts that affected Petitioner’s mental state;
            j) explain mental states of negligence, recklessness and extreme recklessness;
 8          k) address trial counsel’s ill health;
            l) trial counsel’s breath smelled of alcohol during trial;
 9          m) prepare Petitioner to testify;
            n) object to the prosecutor’s badgering of Petitioner during her testimony.
10
     Two: Ineffective Assistance of Appellate Counsel: appellate counsel failed to raise certain
11
     issues relating to prosecutorial misconduct. (Exh. T.)
12
            Petitioner’s supplemental PCR filing expanded upon issues One (a), (b), and (n).
13
     (Exh. U.) The trial court denied all of Petitioner’s PCR claims, finding that the claims
14
     relating to prosecutorial misconduct (issues One (a) and (b)) were precluded, and that the
15
     remaining claims were not colorable. (Exh. X.) On December 14, 2015, Petitioner filed
16
     a petition for review of that decision in the Arizona Court of Appeals. (Exh. BB.) On
17
     August 10, 2017, the court granted review but denied relief in a Memorandum Decision.
18
     (Exh. EE.) The court noted that Petitioner “limit[ed] her claims of trial counsel’s purported
19
     ineffectiveness to his failure to (1) consult fibromyalgia expert witnesses and then relate her
20
     fibromyalgia symptoms to her mental state at the time of the offenses; and (2) adequately
21
     explain for the jury the differences between criminal negligence, recklessness, and extreme
22
     recklessness.” (Exh. EE at 2.)
23
            Petitioner filed a petition for review of that decision in the Arizona Supreme Court,
24
     which was summarily denied on April 11, 2018. (Exhs. FF, GG.) Petitioner timely filed her
25
     pro se habeas petition on March 29, 2019. (Doc. 1.) In her petition, she raises the following
26
     claims:
27
28

                                                  -4-
       Case 2:19-cv-02104-SRB Document 9 Filed 04/27/20 Page 5 of 16



 1   Ground One: Petitioner was denied her Fourteenth Amendment rights to liberty, due process
 2   and equal protection, as follows:
 3             a) trial counsel rushed Petitioner’s case to trial despite Petitioner’s request for a
 4   continuance to the Summer so Petitioner could complete the school year;
 5             b) trial counsel did not prepare for trial, and did not inform Petitioner of the motion
 6   to vacate filed by the prosecutor;
 7             c) trial counsel pressured Petitioner to accept a plea agreement;
 8             d) trial counsel failed to prepare a meaningful defense;
 9             e) trial counsel’s health compromised her defense;
10             f) trial counsel failed to explain to the jury the difference between negligence,
11   recklessness and extreme recklessness and explain how they relate to mens rea;
12             g) prosecutorial misconduct.
13   Ground Two: Petitioner was denied her Sixth Amendment right to a “public trial,” an
14   impartial jury, and effective assistance of counsel, as follows:
15             a) the trial venue was a small community and the jurors knew each other and knew
16   the attorneys, and trial counsel’s wife was the clerk of court;
17             b) the prosecutor referred to defense counsel as his “friend,” and some of the jurors
18   took cigarette breaks suggesting they were rushed to complete the trial;
19             c) trial counsel failed to call as witnesses Petitioner’s personal doctor, her mental
20   health provider, a fibromyalgia expert, a DUI expert, and character witnesses;
21             d) trial counsel monopolized versus assisted.
22   Ground Three: Petitioner was denied her Fifth Amendment right not to give compelled
23   testimony, was unaware she had the right to refuse to testify due to her physical and mental
24   health.
25   Ground Four: Petitioner was denied her right to be free from excessive bail and punishment,
26   as follows:
27             a) the plea agreement offered required that Petitioner agree to pay 2 million in
28   restitution which was excessive given her limited resources;

                                                    -5-
       Case 2:19-cv-02104-SRB Document 9 Filed 04/27/20 Page 6 of 16



 1          b) the settlement judge incorrectly advised Petitioner that plea agreements always
 2   contemplate a range of sentence;
 3          c) other similar case in the trial community afforded resulted in more leniency to
 4   community residents.
 5   Ground Five: Petitioner was denied her Fourth Amendment right to be secure in her
 6   residence, as follows
 7          a) prosecutor used post-invocation statements;
 8          b) Petitioner was under duress to testify, was unprepared.
 9   (Doc. 1.)
10          Respondent asserts that Grounds One (a-e), Two (a-b, d), Three, Four (a-c), and Five
11   (b) of Petitioner’s habeas petition are procedurally defaulted, and that Grounds One (f-g), 2
12   (c), and Five (a) fail on the merits.
13                                           DISCUSSION
14                               Exhaustion and Procedural Default
15          A state prisoner must exhaust his remedies in state court before petitioning for a writ
16   of habeas corpus in federal court. See 28 U.S.C. § 2254(b)(1) and (c); Duncan v. Henry, 513
17   U.S. 364, 365-66 (1995); McQueary v. Blodgett, 924 F.2d 829, 833 (9th Cir. 1991). To
18   properly exhaust state remedies, a petitioner must fairly present his claims to the state’s
19   highest court in a procedurally appropriate manner. See O’Sullivan v. Boerckel, 526 U.S.
20   838, 839-46 (1999). In Arizona, a petitioner must fairly present his claims to the Arizona
21   Court of Appeals by properly pursuing them through the state’s direct appeal process or
22   through appropriate post-conviction relief. See Swoopes v. Sublett, 196 F.3d 1008, 1010 (9th
23   Cir. 1999); Roettgen v. Copeland, 33 F.3d 36, 38 (9th Cir. 1994).
24          Proper exhaustion requires a petitioner to have “fairly presented” to the state courts
25   the exact federal claim he raises on habeas by describing the operative facts and federal legal
26   theory upon which the claim is based. See, e.g., Picard v. Connor, 404 U.S. 270, 275-78
27   (1971) (“[W]e have required a state prisoner to present the state courts with the same claim
28   he urges upon the federal courts.”). A claim is only “fairly presented” to the state courts

                                                  -6-
       Case 2:19-cv-02104-SRB Document 9 Filed 04/27/20 Page 7 of 16



 1   when a petitioner has “alert[ed] the state courts to the fact that [he] was asserting a claim
 2   under the United States Constitution.” Shumway v. Payne, 223 F.3d 982, 987 (9th Cir. 2000)
 3   (quotations omitted); see Johnson v. Zenon, 88 F.3d 828, 830 (9th Cir. 1996) (“If a petitioner
 4   fails to alert the state court to the fact that he is raising a federal constitutional claim, his
 5   federal claim is unexhausted regardless of its similarity to the issues raised in state court.”).
 6           Additionally, a federal habeas court generally may not review a claim if the state
 7   court’s denial of relief rests upon an independent and adequate state ground. See Coleman
 8   v. Thompson, 501 U.S. 722, 731-32 (1991). The United States Supreme Court has explained:
 9           In the habeas context, the application of the independent and adequate state
             ground doctrine is grounded in concerns of comity and federalism. Without the
10           rule, a federal district court would be able to do in habeas what this Court
             could not do on direct review; habeas would offer state prisoners whose
11           custody was supported by independent and adequate state grounds an end run
             around the limits of this Court’s jurisdiction and a means to undermine the
12           State’s interest in enforcing its laws.
13   Id. at 730-31.
14           If a state court expressly applied a procedural bar when a petitioner attempted to raise
15   the claim in state court, and that state procedural bar is both “independent”1 and “adequate”2
16   – review of the merits of the claim by a federal habeas court is ordinarily barred. See Ylst v.
17   Nunnemaker, 501 U.S. 797, 801 (1991) (“When a state-law default prevents the state court
18   from reaching the merits of a federal claim, that claim can ordinarily not be reviewed in
19   federal court.”) (citing Wainwright v. Sykes, 433 U.S. 72, 87-88 (1977) and Murray v.
20   Carrier, 477 U.S. 478, 485-492 (1986)).
21           A procedural bar may also be applied to unexhausted claims where state procedural
22   rules make a return to state court futile. See Coleman, 501 U.S. at 735 n.1 (claims are barred
23   from habeas review when not first raised before state courts and those courts “would now
24   find the claims procedurally barred”); Franklin v. Johnson, 290 F.3d 1223, 1230-31 (9th Cir.
25
             1
26             A state procedural default rule is “independent” if it does not depend upon a federal
     constitutional ruling on the merits. See Stewart v. Smith, 536 U.S. 856, 860 (2002).
27           2
              A state procedural default rule is “adequate” if it is “strictly or regularly followed.” Johnson
28   v. Mississippi, 486 U.S. 578, 587 (1988) (quoting Hathorn v. Lovorn, 457 U.S. 255, 262-53 (1982)).

                                                       -7-
       Case 2:19-cv-02104-SRB Document 9 Filed 04/27/20 Page 8 of 16



 1   2002) (“[T]he procedural default rule barring consideration of a federal claim ‘applies only
 2   when a state court has been presented with the federal claim,’ but declined to reach the issue
 3   for procedural reasons, or ‘if it is clear that the state court would hold the claim procedurally
 4   barred.’”) (quoting Harris v. Reed, 489 U.S. 255, 263 n.9 (1989)).
 5          Specifically, in Arizona, claims not previously presented to the state courts via either
 6   direct appeal or collateral review are generally barred from federal review because an attempt
 7   to return to state court to present them is futile unless the claims fit in a narrow category of
 8   claims for which a successive petition is permitted. See Ariz.R.Crim.P. 32.1(d)-(h), 32.2(a)
 9   (precluding claims not raised on appeal or in prior petitions for post-conviction relief),
10   32.4(a) (time bar), 32.9(c) (petition for review must be filed within thirty days of trial court’s
11   decision). Arizona courts have consistently applied Arizona’s procedural rules to bar further
12   review of claims that were not raised on direct appeal or in prior Rule 32 post-conviction
13   proceedings. See, e.g., Stewart, 536 U.S. 856, 860 (2002) (determinations made under
14   Arizona’s procedural default rule are “independent” of federal law); Smith v. Stewart, 241
15   F.3d 1191, 1195 n.2 (9th Cir. 2001) (“We have held that Arizona’s procedural default rule is
16   regularly followed [“adequate”] in several cases.”) (citations omitted), reversed on other
17   grounds, Stewart , 536 U.S. 856; see also Ortiz v. Stewart, 149 F.3d 923, 931-32 (9th Cir.
18   1998) (rejecting argument that Arizona courts have not “strictly or regularly followed” Rule
19   32 of the Arizona Rules of Criminal Procedure); State v. Mata, 185 Ariz. 319, 334-36, 916
20   P.2d 1035, 1050-52 (Ariz. 1996) (waiver and preclusion rules strictly applied in post-
21   conviction proceedings).
22          The federal court will not consider the merits of a procedurally defaulted claim unless
23   a petitioner can demonstrate that a miscarriage of justice would result, or establish cause for
24   his noncompliance and actual prejudice. See Schlup v. Delo, 513 U.S. 298, 321 (1995);
25   Coleman, 501 U.S. at 750-51; Murray, 477 U.S. at 495-96. Pursuant to the “cause and
26   prejudice” test, a petitioner must point to some external cause that prevented him from
27   following the procedural rules of the state court and fairly presenting his claim. “A showing
28   of cause must ordinarily turn on whether the prisoner can show that some objective factor

                                                   -8-
       Case 2:19-cv-02104-SRB Document 9 Filed 04/27/20 Page 9 of 16



 1   external to the defense impeded [the prisoner’s] efforts to comply with the State’s procedural
 2   rule. Thus, cause is an external impediment such as government interference or reasonable
 3   unavailability of a claim’s factual basis.” Robinson v. Ignacio, 360 F.3d 1044, 1052 (9th Cir.
 4   2004) (citations and internal quotations omitted). The petitioner must also show actual
 5   prejudice, not just the possibility of prejudice. U.S. v. Braswell, 501 F.3d 1147, 1150 (9th
 6   Cir. 2007).
 7           Regarding the “miscarriage of justice,” the Supreme Court has made clear that a
 8   fundamental miscarriage of justice exists when a Constitutional violation has resulted in the
 9   conviction of one who is actually innocent. See Murray, 477 U.S. at 495-96. Additionally,
10   pursuant to 28 U.S.C. § 2254(b)(2), the court may dismiss plainly meritless claims regardless
11   of whether the claim was properly exhausted in state court. See Rhines v. Weber, 544 U.S.
12   269, 277 (2005) (holding that a stay is inappropriate in federal court to allow claims to be
13   raised in state court if they are subject to dismissal under § 2254(b)(2) as “plainly meritless.”
14                             Grounds 1(c), 2(a), 2(d), 3, 4(a-b), 5(b).
15          Petitioner never presented ground 1(c) [she was pressured to accept a plea agreement],
16   2(a) [impartial jury], 2(d) [trial counsel monopolized versus assisted], 3 [she was compelled
17   to testify], 4(a) [the proffered plea agreement mandated excessive restitution], 4(b) [she was
18   mis-advised by the settlement judge as to ‘standardized’ plea agreements], and 5(b)
19   [Petitioner’s testimony was given under duress], in the state court and thus these claims are
20   unexhausted and precluded from review.
21                                  Grounds 1(a-b, d, e) and 2(b).
22          Petitioner raised in her PCR and supplemental PCR proceedings ground 1(a) [trial
23   counsel did not seek a trial continuance], 1(b) [trial counsel did not prepare for trial], 1(d)
24   [trial counsel did not present a meaningful defense], 1(e) [trial counsel had health issues], and
25   2(b) [prosecutor referred to trial counsel as ‘friend’], but did not present them to the Arizona
26   Court of Appeals in her Petition for Review. Thus, she failed to “invoke[] one complete
27   round of the State’s established appellate review process.” O’Sullivan, 526 U.S. at 845.
28   Thus, these claims are unexhausted.

                                                   -9-
      Case 2:19-cv-02104-SRB Document 9 Filed 04/27/20 Page 10 of 16



 1                                           Ground 4(c).
 2          To the extent that Petitioner’s ground 4(c) [other similar cases in the trial community
 3   were afforded more leniency] states a claim, Petitioner did not present the claim in state court
 4   proceedings. To fairly present a claim, a petitioner must “present the state courts with the
 5   same claim he urges upon the federal courts.” Picard, 404 U.S. at 276. The closest-in-
 6   substance claim Petitioner raised in state court proceedings was that she should have received
 7   a more lenient sentence. That claim was presented on direct appeal as a purely state law
 8   claim. (Exh. N.) Thus, Petitioner has not “fairly presented” her claim to the state courts by
 9   describing the operative facts and federal legal theory upon which the claim is based. Picard,
10   404 U.S. at 275-78. Petitioner’s claim is unexhausted.
11                                        Procedural Default
12          Petitioner’s unexhausted claims are procedurally defaulted, as a return to state court
13   now to exhaust these claims would be futile in light of Arizona State procedural rules. See,
14   Ariz. R. Crim. P. 32.1(d)-(h), 32.2(a) & (b) (30-day time limit; successive PCR petitions are
15   limited to claims of being held in custody beyond sentencing expiration, newly-discovered
16   facts, requests for delayed appeal, significant change in the law, and actual innocence).
17   Claims filed outside the time limit, or not raising an exception set forth in the Rules, are
18   subject to summary dismissal in state court. See, e.g., State v. Diaz, 269 P.3d 717, 719-21
19   (Ariz. Ct. App. 2012).
20          A petitioner can overcome procedural default by demonstrating cause for the default
21   and resulting prejudice, or that a fundamental miscarriage of justice will occur. Coleman,
22   501 U.S. at 750. Petitioner has not argued cause in her habeas petition, or that a fundamental
23   miscarriage will occur if her claims are not heard, and has not filed a reply to the state’s
24   response. Thus, the aforementioned claims are procedurally defaulted without excuse, and
25   should be denied and dismissed with prejudice.
26                                               Merits
27          Pursuant to the AEDPA, a federal court “shall not” grant habeas relief with respect
28   to “any claim that was adjudicated on the merits in State court proceedings” unless the state

                                                  - 10 -
      Case 2:19-cv-02104-SRB Document 9 Filed 04/27/20 Page 11 of 16



 1   court decision was (1) contrary to, or an unreasonable application of, clearly established
 2   federal law as determined by the United States Supreme Court; or (2) based on an
 3   unreasonable determination of the facts in light of the evidence presented in the state court
 4   proceeding. See 28 U.S.C. § 2254(d); Williams v. Taylor, 529 U.S. 362, 412-13 (2000)
 5   (O’Connor, J., concurring and delivering the opinion of the Court as to the AEDPA standard
 6   of review). This standard is “difficult to meet.” Harrington v. Richter, 562 U.S. 86, 102
 7   (2011). It is also a “highly deferential standard for evaluating state court rulings, which
 8   demands that state court decisions be given the benefit of the doubt.” Woodford v. Visciotti,
 9   537 U.S. 19, 24 (2002) (per curium) (citation and internal quotation marks omitted). “When
10   applying these standards, the federal court should review the ‘last reasoned decision’ by a
11   state court ... .” Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).
12          A state court’s decision is “contrary to” clearly established precedent if (1) “the state
13   court applies a rule that contradicts the governing law set forth in [Supreme Court] cases,”
14   or (2) “if the state court confronts a set of facts that are materially indistinguishable from a
15   decision of [the Supreme Court] and nevertheless arrives at a result different from [its]
16   precedent.” Williams, 529 U.S. at 404-05. “A state court’s decision can involve an
17   ‘unreasonable application’ of Federal law if it either 1) correctly identifies the governing rule
18   but then applies it to a new set of facts in a way that is objectively unreasonable, or 2)
19   extends or fails to extend a clearly established legal principle to a new context in a way that
20   is objectively unreasonable.” Hernandez v. Small, 282 F.3d 1132, 1142 (9th Cir. 2002).
21                                Ineffective Assistance of Counsel
22          To establish a claim of ineffective assistance of counsel a petitioner must demonstrate
23   that counsel’s performance was deficient under prevailing professional standards, and that
24   he suffered prejudice as a result of that deficient performance. See id. at 687-88. To establish
25   deficient performance, a petitioner must show “that counsel’s representation fell below an
26   objective standard of reasonableness.” Id. at 699. A petitioner’s allegations and supporting
27   evidence must withstand the court’s “highly deferential” scrutiny of counsel’s performance,
28   and overcome the “strong presumption” that counsel “rendered adequate assistance and made

                                                  - 11 -
      Case 2:19-cv-02104-SRB Document 9 Filed 04/27/20 Page 12 of 16



 1   all significant decisions in the exercise of reasonable professional judgment.” Id. at 689-90.
 2   A petitioner bears the burden of showing that counsel’s assistance was “neither reasonable
 3   nor the result of sound trial strategy,” Murtishaw v. Woodford, 255 F.3d 926, 939 (9th Cir.
 4   2001), and actions by counsel that “‘might be considered sound trial strategy’” do not
 5   constitute ineffective assistance. Strickland, 466 U.S. at 689 (quoting Michel v. Louisiana,
 6   350 U.S. 91, 101 (1955)).
 7          To establish prejudice, a petitioner must show a “reasonable probability that, but for
 8   counsel’s unprofessional errors, the result of the proceeding would have been different.” Id.
 9   at 694. A “reasonable probability” is one “sufficient to undermine confidence in the
10   outcome.” Id. Courts should not presume prejudice. See Jackson v. Calderon, 211 F.3d 1148,
11   1155 (9th Cir. 2000). Rather, a petitioner must affirmatively prove actual prejudice, and the
12   possibility that a petitioner suffered prejudice is insufficient to establish Strickland’s
13   prejudice prong. See Cooper v. Calderon, 255 F.3d 1104, 1109 (9th Cir. 2001) (“[A
14   petitioner] must ‘affirmatively prove prejudice.’ ... This requires showing more than the
15   possibility that he was prejudiced by counsel’s errors; he must demonstrate that the errors
16   actually prejudiced him.”) (quoting Strickland, 466 U.S. at 693). However, the court need
17   not determine whether counsel’s performance was deficient if the court can reject the claim
18   of ineffectiveness based on the lack of prejudice. See Jackson, 211 F.3d at 1155 n.3 (the
19   court may proceed directly to the prejudice prong).
20                                  Grounds 1(f), 1(g), 2(c), 5(a).
21          Respondents assert that grounds 1(f) [trial counsel failed to explain negligence,
22   recklessness and extreme recklessness], 1(g) [prosecutorial misconduct], 2(c) [trial counsel
23   failure to call witnesses], and 5(a) [prosecutor’s commenting on post-invocation silence],
24   lack merit.
25          As to ground 1(f), the appellate court found that the trial court did not err in finding
26   that Petitioner “was not prejudiced by whatever inadequacy resulted from defense counsel’s
27   explanation to the jury of the applicable mental states.” (Exh. EE at 4.) The court cited to
28   the trial court’s finding that the jury had been read the instructions regarding “all of the

                                                 - 12 -
      Case 2:19-cv-02104-SRB Document 9 Filed 04/27/20 Page 13 of 16



 1   relevant mental states at the opening of the trial as well as at the end of the trial,” that the jury
 2   had deliberated almost four hours, and that the “sole issue at trial was the mental states.”
 3   (Id.). The appellate court rejected Petitioner’s argument that “[t]he fact that the jury was
 4   provided instructions regarding the various mental states and then deliberated for nearly four
 5   hours does not conclusively establish that the jurors understood the difference between the
 6   complicated legal terms.” (Id. at 4-5.) The court found that Petitioner had not identified any
 7   facts or legal authority in support of this assertion. (Id.)
 8          Petitioner fails to identify how the appellate court’s rejection of her claim is contrary
 9   to or an unreasonable application of Strickland, or was based upon an unreasonable
10   determination of the facts, despite her burden to do so. See Cullen v. Pinholster, 563 U.S.
11   170, 181 (2011) (petitioner carries the burden under §2254(d)). Pursuant to Strickland, a
12   petitioner must “affirmatively prove” that prejudice resulted from counsel’s deficient
13   performance. 466 U.S. at 693. Here, the court applied the law correctly, and did not
14   unreasonably determine the facts. Petitioner’s claim fails on the merits.
15          As to ground 1(g), the Arizona Court of Appeals, in its ruling on Petitioner’s petition
16   for review of the trial court’s PCR ruling, found as follows:
17                  To state a colorable claim of ineffective assistance of counsel, a
            defendant must show that counsel’s performance fell below objectively
18          reasonable standards and that the deficient performance prejudiced the
            defendant. Strickland v. Washington, 466 U.S. 668, 687 (1984) []. If a
19          defendant fails to make a sufficient showing on either prong of the Strickland
            test, the superior court need not determine whether the defendant satisfied the
20          other prong. State v. Salazar, 146 Ariz. 540, 541 (1985).
21                  Loya is correct that she could not have raised ineffective assistance of
            counsel claims on direct appeal regarding trial counsel’s failure to object to
22          instances of alleged prosecutorial misconduct. But this court addressed in
            Loya’s direct appeal the substantive instances of misconduct and concluded
23          misconduct did not occur or Loya did not suffer prejudice. Given those
            conclusions, Loya either cannot show that trial counsel’s failure to object fell
24          below objectively reasonable standards, or alternatively, that she suffered
            resulting prejudice. Because both showings are necessary to state a colorable
25          claim of ineffective assistance of counsel, the court did not err in dismissing
            Loya’s failure-to-object claim. Although the superior court dismissed this
26          claim on preclusion grounds, this court may affirm a result on any basis
            supported by the record.
27
     (Exh. EE at 2-3.)
28

                                                    - 13 -
      Case 2:19-cv-02104-SRB Document 9 Filed 04/27/20 Page 14 of 16



 1          Petitioner does not identify how the appellate court erred in reaching this conclusion.
 2   Although the appellate court, in its opinion on direct review, did find some instances of
 3   improper comments by the prosecutor, it found that those individual instances, and all
 4   instances cumulatively did not cause prejudice to Petitioner. The trial court later determined
 5   in PCR proceedings that Petitioner was precluded from raising her ineffective assistance
 6   claim on this issue, given the appellate court finding of lack of prejudice. The reviewing
 7   court’s affirmance of this ruling was not an unreasonable application of Strickland. See
 8   Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974) (the prosecutor’s misconduct must
 9   have “so infected the trial with unfairness as to make the resulting conviction a denial of due
10   process.”). Petitioner’s claim lacks merit.
11          As to ground 2(c), the appellate court found that the trial court did not err in
12   dismissing Petitioner’s ineffective assistance claim as it related to his failure to consult with
13   a fibromyalgia expert, and to utilize such an expert to testify regarding the disease’s effect
14   on her mental state. The court noted that “[i]n dismissing the Rule 32 proceeding the
15   superior court found that Loya could not prove prejudice because:
16                 Loya’s voluntary consumption of alcohol in an amount to have
                   her BAC between 0.185 and 0.241 at the time of the collision
17                 would extremely undermine any evidence concerning
                   fibromyalgia, how alcohol helps alleviate some of its symptoms
18                 and its effect on her mental state at the time of the collision.”
19   (Exh. EE at 4.) The appellate court concluded that Petitioner “does not explain how the
20   superior court erred in making this finding [],” and that “[g]iven the superior court’s superior
21   position vis-á-vis this court to evaluate what effect, if any, the proffered evidence would have
22   had on the jury, this court cannot conclude that the court abused its discretion.” (Id.)
23          In her habeas petition, Petitioner fails to identify error in the court’s determination of
24   the facts or in its application of the law. Petitioner’s claim lacks merit.
25          As to ground 5(a), the appellate court denied the claim that her trial counsel was
26   ineffective by not objecting to the prosecutor’s reference during trial to her “post-invocation”
27   statements:
28

                                                   - 14 -
       Case 2:19-cv-02104-SRB Document 9 Filed 04/27/20 Page 15 of 16



 1                  Turning to Loya’s allegation that ineffective assistance occurred as a
            result of trial counsel’s failure to challenge statements, Loya does not indicate
 2          what those statements were. In any event, she admits that this court concluded
            misconduct did not occur because the prosecutor did not refer to Loya’s
 3          statements as a comment upon her exercising her constitutional rights. Absent
            such a comment, trial counsel’s failure to challenge the admissibility of those
 4          statements did not fall below objectively reasonable standards. Cf. State v.
            White, 16 Ariz. App. 279, 282 (1972) (noting a direct or indirect comment upon
 5          defendant’s failure to testify or give evidence at trial violates his or her
            constitutional rights). Accordingly, because Loya failed to raise a colorable
 6          claim of ineffective assistance of counsel on this basis, the superior court
            properly dismissed this claim.
 7
     (Exh. EE at 3.)
 8
            Petitioner does not identify how the court misconstrued the facts or misapplied the law
 9
     in deciding her claim. In her habeas claim, Petitioner references the introduction at trial of
10
     a statement she made to a law enforcement officer who had arrived at the accident scene, and
11
     who had obtained a warrant for a blood sample. The officer testified that Petitioner asked for
12
     her reading glasses so that she could read the warrant. (Doc. 1 at 11.) Petitioner does not
13
     establish that the testimony was a comment on her invocation of her Fourth Amendment
14
     rights. It was a question Petitioner asked when presented with a valid warrant for the
15
     collection of a blood sample. The appellate court’s determination that trial counsel’s failure
16
     to object was not deficient performance, was not contrary to clearly established federal law
17
     or an unreasonable determination of facts developed in the state court proceedings.
18
     Petitioner’s claim lacks merit.
19
                                           CONCLUSION
20
            Having determined that Petitioner’s claims in her habeas petition are procedurally
21
     defaulted without excuse, or lack merit, the Court will recommend that Petitioner’s habeas
22
     petition be denied and dismissed with prejudice.
23
            IT IS THEREFORE RECOMMENDED that Petitioner’s Petition for Writ of Habeas
24
     Corpus (Doc. 1) DENIED and DISMISSED WITH PREJUDICE;
25
            IT IS FURTHER RECOMMENDED that a Certificate of Appealability and leave
26
     to proceed in forma pauperis on appeal be DENIED because the dismissal of the Petition is
27
     justified by a plain procedural bar and jurists of reason would not find the procedural ruling
28

                                                 - 15 -
      Case 2:19-cv-02104-SRB Document 9 Filed 04/27/20 Page 16 of 16



 1 debatable, and Petitioner has not made a substantial showing of the denial of a constitutional
 2 right.
 3          This recommendation is not an order that is immediately appealable to the Ninth
 4 Circuit Court of Appeals. Any notice of appeal pursuant to Rule 4(a)(1), Federal Rules of
 5 Appellate Procedure, should not be filed until entry of the district court’s judgment. The
 6 parties shall have fourteen days from the date of service of a copy of this recommendation
 7 within which to file specific written objections with the Court. See 28 U.S.C. § 636(b)(1);
 8 Rules 72, 6(a), 6(b), Federal Rules of Civil Procedure. Thereafter, the parties have fourteen
 9 days within which to file a response to the objections. Pursuant to Rule 7.2, Local Rules of
10 Civil Procedure for the United States District Court for the District of Arizona, objections to
11 the Report and Recommendation may not exceed seventeen (17) pages in length. Failure
12 timely to file objections to the Magistrate Judge’s Report and Recommendation may result
13 in the acceptance of the Report and Recommendation by the district court without further
14 review. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Failure timely
15 to file objections to any factual determinations of the Magistrate Judge will be considered a
16 waiver of a party’s right to appellate review of the findings of fact in an order or judgment
17 entered pursuant to the Magistrate Judge’s recommendation. See Rule 72, Federal Rules of
18 Civil Procedure.
19                DATED this 24th day of April, 2020.
20
21
22
23
24
25
26
27
28

                                                - 16 -
